COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-13-00777-CR
Style:                              Kenneth Cooper McAfee
                                    v. The State of Texas
Date motion filed*:                 March 3, 2014
Type of motion:                     Extension of time to file appellant’s brief
Party filing motion:                Appellant
Document to be filed:               Appellant’s brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                 January 10, 2014
         Number of previous extensions granted:             1                  Current Due date: March 4, 2014
         Date Requested:                                    June 16, 2014

Ordered that motion is:

          Granted in part, denied in part
                     If document is to be filed, document due: April 4, 2014
                              The Court will not grant additional motions to extend time
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          No further extensions will be granted. If the brief is not filed by April 4, 2014, the Court may set a date for
          appellant’s counsel to appear and show cause why appellant’s brief was not timely filed.




Judge's signature:       /s/ Justice Evelyn V. Keyes
                         

Panel consists of        ____________________________________________

Date: March 11, 2014




November 7, 2008 Revision